 

EXHIBIT 10.32

METALDYNE PERFORMANCE GROUP, INC.
CHANGE IN CONTROL SEVERANCE PLAN

1.PURPOSE  

This Metaldyne Performance Group, Inc. Change in Control Severance Plan has been
established to provide severance protection for selected executive officers and
other employees of the Company in the event of certain terminations of
employment in connection with a Change in Control.  The purpose of the Plan is
to assure continuity in operations of the Company in the event of a Change in
Control by allowing such employees to focus on their responsibilities to the
Company knowing that they have certain financial security in the event of a
termination of employment.  Capitalized terms not otherwise defined herein shall
have the meanings set forth in Section 9.

2.ELIGIBILITY

(a)Eligible Employees.  The participants under the Plan shall be the groups of
U.S. and non-U.S. employees of the Company or its Subsidiaries in Group A, Group
B and Group C, as specified in a participation letter provided to such
individuals, and all salaried U.S. and Non-U.S. employees of the Company or its
Subsidiaries that are not in Group A, Group B or Group C and are not described
in Section 2(b) below (“Group D”) (collectively, the individuals in Group A,
Group B, Group C and Group D, the “Participants”).

(b)Excluded Employees. The following employees of the Company and its
Subsidiaries are not eligible to participate in the Plan:

(i)Employees who are a party to an employment agreement that provides for
severance benefits;

(ii)Employees of HHI who are a party to a change in control severance agreement;
and

(iii)Employees of Grede who are covered by the Severance Pay Plan for Executives
of Grede.

3.PROTECTION PERIOD; TERMINATION OF EMPLOYMENT

(a)Qualifying Termination.  A Participant shall be eligible to receive severance
benefits under the Plan according to his or her Group only in the event that
during the Protection Period, the Participant experiences a Qualifying
Termination. For purposes hereof, “Protection Period” and “Qualifying
Termination” shall have the following meanings for the applicable Groups of
Participants:

 

Group

“Protection Period”

“Qualifying Termination”

Group A Participants

Two-year period commencing on the date of the consummation of a Change in
Control

Termination of the Participant’s employment (1) by the Company without Cause or
(2) by the Participant for Good Reason

Group B Participants

Two-year period commencing on the date of the consummation of a Change in
Control

Termination of the Participant’s employment (1) by the Company without Cause or
(2) by the Participant for Good Reason

Group C Participants

One-year period commencing on the date of the consummation of a Change in
Control

Termination of the Participant’s employment (1) by the Company without Cause or
(2) by the Participant for Good Reason

Group D Participants

One-year period commencing on the date of the consummation of a Change in
Control

Termination of the Participant’s employment by the Company without Cause

 

 

--------------------------------------------------------------------------------

 

(b)Other Terminations of Employment.  In the absence of a Qualifying Termination
occurring during the Protection Period, a Participant shall not be eligible to
receive severance benefits under the Plan for any reason, including, without
limitation, if the Participant (i) is terminated from employment by the Company
for Cause, (ii) terminates employment by reason of death or disability or (iii)
voluntarily resigns, retires or declines employment with any successor of the
Company without Good Reason.

4.SEVERANCE BENEFITS  

(a)Severance Benefits.  In the event that of a Participant’s Qualifying
Termination occurring during the Protection Period, the following shall apply,
subject to Section 4(b):

(i)Severance Payment; Benefit Continuation.  The Participant shall be entitled
to receive a lump sum cash severance payment on the next salaried payroll date
after the 60th day following the Termination Date, equal to an amount calculated
in accordance with the table below based on the Participant’s Group.  In
addition, the Participant (and his or her eligible dependents) shall be entitled
to continued participation in the Company’s medical, dental and vision plans, at
then-existing participation and coverage levels for the following period after
the Participant’s Termination Date (such benefits, “Benefit Continuation” and
such time period, the “Benefit Continuation Period”):

Group

Severance Benefits

Group A Participants

(a) 1.5 times Base Salary, plus (b) Prorated Target Bonus; and (c) eighteen (18)
months Benefit Continuation

Group B Participants

(a) 1.0 times Base Salary, plus (b) Prorated Target Bonus; and (c) twelve (12)
months Benefit Continuation

Group C Participants

(a) 0.5 times Base Salary, plus (b) Prorated Target Bonus; and (c) six (6)
months Benefit Continuation

Group D Participants

(a) The greater of (1) 0.25 times Base Salary or (2) one (1) week of Base Salary
per year of service (up to a maximum of 26 weeks), plus (b) Prorated Target
Bonus; and (c) three (3) months Benefit Continuation

 

In the event that such Benefit Continuation is not permitted or advisable or the
Company, in its sole discretion, elects, in lieu of Benefit Continuation, the
Company shall pay to the Participant an amount (in the Company’s determination)
equal to the value of the Benefit Continuation in equal monthly installments
during the Benefit Continuation Period. Any obligation to provide Benefit
Continuation or payment in lieu of such Benefit Continuation, shall cease upon
the earliest of (i) the Participant becoming eligible to receive group health
benefits under a program of a subsequent employer or (ii) the 60th day following
the Termination Date in the event that the Release does not become effective and
irrevocable prior to such date. For the avoidance of doubt the Participant (and
his or her eligible dependents) shall be responsible for paying all employee
contributions, deductibles, and other cost sharing items under such plans.
Nothing in this Section 4(a)(ii) shall be construed to impair or reduce a
Participant’s rights under COBRA or other applicable law.

(ii)Accrued Benefits.  The Participant shall be entitled to receive any unpaid
base pay through such Participant’s Termination Date, any earned but unpaid
annual bonus for any completed performance year immediately preceding the year
in which the Qualifying Termination occurs, any other earned but unpaid
compensation through the Termination Date, and reimbursement of any unreimbursed
expenses properly incurred by such Participant in accordance with the Company’s
policies prior to the Termination Date, within 30 days following the Termination
Date or with respect to any earned but unpaid annual bonus for any completed
performance year immediately preceding the year in which the Qualifying
Termination occurs, no later than March 15th of year of termination.  The
Participant shall also be entitled to receive such other benefits to which such
Participant may be entitled pursuant to the terms and conditions of the
applicable employee benefit plan, program, arrangement or agreement.

2

--------------------------------------------------------------------------------

 

(b)Release of Claims.  As a condition to receiving any payments or benefits
described in Section 4(a)(i), the Participant shall execute and deliver a
release of claims in such form as generally used by the Company in connection
with a termination of employment (or in any other form as determined by the
Company) (the “Release”) and the Release shall become irrevocable prior to the
60th day following the Termination Date. Should the Participant revoke all or
any portion of the Release within any such revocation period, then the
Participant will be treated hereunder as if he or she did not execute the
Release.

 

5.TAX PROVISIONS

(a)Section 280G of the Code.   In the event that it is determined that any
payments or benefits provided under the Plan together with any payments or
benefits to be provided under any other plan, program, arrangement or agreement
would constitute parachute payments within the meaning of Section 280G of the
Code and would, but for this Section 5(a) be subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes  (the “Excise Tax”), then the amounts of any such payments
or benefits under the Plan and such other arrangements shall be either (i) paid
in full or (ii) reduced to the minimum extent necessary to ensure that no
portion of the payments or benefits is subject to the Excise Tax, whichever of
the foregoing (i) or (ii) results in the Participant’s receipt on an after-tax
basis of the greatest amount of payments and benefits after taking into account
the applicable federal, state, local and foreign income, employment and excise
taxes (including the Excise Tax). Any such reduction shall be made by the
Company in its sole discretion consistent with the requirements of Section 409A
of the Code. Any determination required under this Section 5(a) shall be made in
writing in good faith by a nationally recognized public accounting firm selected
by the Company. The Company and the Participant shall provide the accounting
firm with such information and documents as the accounting firm may reasonably
request in order to make a determination under this Section 5(a).

 

(b)Withholding Taxes.  All severance payments and benefits under the Plan are
subject to all applicable federal, state and local tax withholding and shall be
treated as taxable income to the Participant, to the extent required by law.

 

(c)Section 409A of the Code.  The payments and benefits under the Plan are
intended to be exempt from (to the maximum extent permitted) or comply with the
requirements of Section 409A and, accordingly, to the maximum extent permitted,
this Plan shall be interpreted to be exempt from Section 409A or in compliance
therewith, as applicable. In no event whatsoever shall the  Company be liable
for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A or any damages for failing to comply with Section
409A.

 

6.RESTRICTIVE COVENANT

(a)Restrictive Covenant.  With respect to Group A Participants, Group B
Participants and Group C Participants only (and not for Group D Participants)
for the Restricted Period (each as defined below), as a condition of receiving
and retaining the severance benefits in Section 4(a)(i), the Participant shall
not, without the prior written consent of the Company, directly or indirectly,
and whether as principal or investor or as an employee, officer, director,
manager, partner, consultant, agent or otherwise, alone or in association with
any other person, firm, corporation or other business organization, work for or
provide consulting, financial or other services to, engage in, conduct, manage
or operate, or acquire or own any capital stock of or other equity interest in,
any Person or business anywhere in the world that competes with the business of
the Company or any of its Subsidiaries; provided, however, that nothing herein
shall limit the Participant’s right to own not more than 1% of any of the debt
or equity securities of any business organization that is then filing reports
with the Securities and Exchange Commission pursuant to Sections 13 or 15(d) of
the Exchange Act (the “Restrictive Covenant”). The “Restricted Period” shall
mean a period of eighteen (18) months for Group A Participants, twelve (12)
months for Group B Participants and six (6) months for Group C Participants
following a Qualifying Event.

3

--------------------------------------------------------------------------------

 

(b)Injunctive Relief. The Participant agrees that a breach of the Restrictive
Covenant contained in this Section 6 may result in material and irreparable
injury to the Company for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, the Company shall be entitled to seek
a temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining the Participant from engaging in
activities prohibited by the Restrictive Covenant contained in this Section 6 or
such other relief as may be required specifically to enforce the Restrictive
Covenant.

 

7.ADMINISTRATION OF THE PLAN

(a)Scope.  The Plan Administrator shall have the exclusive right, power, and
authority, in its sole and absolute discretion, to administer, apply, and
interpret the Plan and to decide all matters arising in connection with the
operation or administration of the Plan.  Without limiting the generality of the
foregoing, the Plan Administrator shall have the sole and absolute discretionary
authority to: (i) take all actions and make all decisions with respect to the
eligibility for, and the amount of, severance and/or benefits payable under the
Plan; (ii) formulate, interpret and apply rules, regulations and policies
necessary to administer the Plan in accordance with its terms; (iii) decide
questions, including legal or factual questions, with regard to any matter
related to the Plan; (iv) to construe and interpret the terms and provisions of
the Plan and all documents which relate to the Plan and to decide any and all
matters arising thereunder including the right to remedy possible ambiguities,
inconsistencies or omissions; and (v) except as specifically provided to the
contrary in Exhibit A, process, and approve or deny, claims for severance and/or
benefits under the Plan.

(b)Determinations.  All determinations made by the Plan Administrator as to any
question involving their respective responsibilities, powers and duties under
the Plan shall be final and binding on all parties, to the maximum extent
permitted by law, as and to the extent such determinations are consistent with
the express terms of the Plan.  All determinations by “the Company” referred to
in the Plan shall be made by the Company in its capacity as an employer and
settlor of the Plan.

8.TERM; MODIFICATION OR TERMINATION

The Plan shall become effective as of December 14, 2016. The Plan may be amended
or terminated by the Administrator, provided that, for the period beginning
twelve (12) months prior to and ending twenty-four (24) months following the
effective date of a Change in Control, no such amendment or termination shall be
effective that decreases the severance benefits to which a Participant may
become eligible or that makes any provision of the Plan less favorable for any
Participant without the consent of the affected Participant, and no such
amendment or termination shall affect the rights of a Participant who has become
entitled to severance benefits under the Plan. Once a Change in Control occurs,
the Plan shall not apply to any future Change in Control, unless otherwise
determined by the Board.

9.DEFINITIONS

(a)“Base Salary” means the greater of the highest rate of annual base salary
paid to the Participant by the Company, before any deductions, exclusions or any
deferrals or contributions under any employee benefit plan, during either (a)
the twelve (12)-month period preceding the Participant’s Termination Date or (b)
the twelve (12)-month period preceding the date of the Change in Control.

(b)“Board” means the Board of Directors of the Company.

(c)“Cause” means any one or more of the following: (a) the Participant’s willful
and continued failure or refusal to perform the duties reasonably required of
him or her as an executive officer of the Company; (b) the Participant’s
conviction of, or plea of nolo contendere to (i) any felony or (ii) another
crime involving dishonesty or moral turpitude or which reflects negatively upon
the Company or its Subsidiaries or

4

--------------------------------------------------------------------------------

 

affiliates or otherwise impairs or impedes its operations; (c) the Participant's
engaging in any willful misconduct, gross negligence, act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws) that is injurious to the Company or its Subsidiaries or affiliates; (d)
the Participant’s material breach of any applicable employment agreement, any
restrictive covenant or any material written policy of the Company or its
Subsidiaries or affiliates; (e) the Participant’s material failure to comply
with any material applicable laws and regulations or professional standards
relating to the business of the Company or its Subsidiaries or affiliates; or
(f) any other misconduct by the Participant that is injurious to the financial
condition or business reputation of the Company or its Subsidiaries or
affiliates; provided, however, that with respect to clauses (a), (c), (d), (e)
and (f), the Company must notify the Participant of the conduct that is the
basis for the potential Cause termination in writing within forty-five (45) days
of its initial existence and the Participant shall have thirty (30) days to cure
such conduct, to the extent it can be cured, to prevent a termination for Cause
by the Company. If the Participant cures the conduct that is the basis for the
potential termination for Cause within such thirty (30) day period, the
Company’s notice of termination shall be deemed withdrawn.

(d) “Change in Control” means any one or more of the following: (a) any person
or entity, including a “group” as defined in Section 13(d)(3) of the Exchange
Act, as amended from time to time, other than the Company or a wholly-owned
Subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
30% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business); (b) as the result of, or in connection with, any
cash tender or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions,
less than a majority of the combined voting power of the then outstanding
securities of the Company or any successor corporation or entity entitled to
vote generally in the election of the directors of the Company or such other
corporation or entity after such transaction are held in the aggregate by the
holders of the Company’s securities entitled to vote generally in the election
of directors of the Company immediately prior to such transaction; (c) during
any period of two consecutive years, individuals who at the beginning of any
such period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period; or (d) the stockholders of the Company approve a
plan of complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a
liquidation of the Company into a wholly-owned Subsidiary. For the avoidance of
doubt, the consummation of the agreement and plan of merger between American
Axle & Manufacturing Holdings, Inc., Alpha SPV I, Inc. and Metaldyne Performance
Group Inc., dated as of November 3, 2016, shall constitute a Change in Control
for purposes of the Plan.

(e)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Company” means Metaldyne Performance Group, Inc., a Delaware corporation,
its Subsidiaries and any successor thereto.

(h)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(i)“Good Reason” means any one or more of the following actions or omissions:
(a) any material reduction in a Participant’s position, authority, duties or
responsibilities following the Change in Control as compared to such level
immediately prior to the Change in Control; (b) any material reduction in a
Participant’s annual base salary or bonus opportunity as in effect immediately
prior to the Change in Control; or (c) the relocation (other than by mutual
agreement) of the office at which the Participant is to perform the majority of

5

--------------------------------------------------------------------------------

 

his or her duties following the Change in Control to a location more than 50
miles from the location at which the Participant performed such duties prior to
the Change in Control; provided, however, that the Participant must provide the
Company with (a) forty-five (45) days advance notice of termination in writing
and (b) notice of the conduct that is the basis for the potential Good Reason
termination in writing within ninety (90) days of its initial existence, such
notice shall describe the conduct the Participant believes to constitute Good
Reason. The Company shall have thirty (30) days to cure such conduct upon
receipt of the notice of termination from the Participant. If the Company cures
the conduct that is the basis for the potential termination for Good Reason
within such thirty (30) day period, the Participant’s notice of termination
shall be deemed withdrawn. If the Participant does not give notice to the
Company as described in this Section 9(i) within ninety (90) days after an event
giving rise to Good Reason, the Participant’s right to claim Good Reason
termination on the basis of such event shall be deemed waived.

(j)“Grede” shall mean Grede Holdings LLC.

(k)“HHI” shall mean Hephaestus Holdings, Inc.

(l)“Parent” shall mean American Axle & Manufacturing Holdings, Inc.

(m)“Participant” has the meaning ascribed to such term in Section 2(a).

(n)“Plan Administrator” means the persons or committee appointed by the Board to
administer the Plan.  

(o)“Prorated Target Bonus” means the Target Bonus multiplied by a fraction, the
numerator of which is the number of days the Participant was employed by the
Company or any of its Subsidiaries during the calendar year in which the
Termination Date occurs and the denominator of which is 365.

(p)“Subsidiary” or “Subsidiaries” means an entity (whether or not a corporation)
that is wholly or majority owned or controlled, directly or indirectly, by the
Company or any other affiliate of the Company that is so designated, from time
to time, by the Committee, during the period of such affiliated status.

(q)“Target Bonus” means (i) if the Termination Date occurs during the calendar
year in which the Change in Control occurs, the target annual bonus under the
Company’s applicable bonus plan as in effect immediately prior to the date of
the Change in Control; or (ii) if the Termination Date occurs in a calendar year
following the calendar year in which the Change in Control occurs, the greater
of (x) the target annual bonus under the Company’s applicable bonus plan for the
year in which the Termination Date occurs or (y) the target annual bonus under
the Company’s applicable bonus plan as in effect immediately prior to the date
of the Change in Control.

(r)“Termination Date” means the date on which the Participant incurs a
Qualifying Termination.

10.MISCELLANEOUS

(a)Clawback. Any amounts payable under the Plan to Group A Participants (only)
under the Plan are subject to any policy providing for clawback, recoupment or
recovery of amounts as established by the Board and adopted prior to a Change in
Control.

(b)Other Benefits. No payments hereunder shall count toward, be substituted in
lieu of, or be considered in determining payments or benefits due to a
Participant under applicable law or under any other plan, program or agreement
of the Company or any of its Subsidiaries or affiliates.

6

--------------------------------------------------------------------------------

 

(c)No Mitigation or Offset.  No Participant shall be under any obligation to
minimize or mitigate damages by seeking other employment, and the obtaining of
any such other employment shall in no event effect any reduction of the
Company’s obligation to make the payments and provide the benefits required
under the Plan.  The Company’s obligation to make the payments and provide the
benefits required under the Plan shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other rights which the Company may have against the Participant.

(d)No Right to Continued Employment.  Nothing contained in this Plan shall be
held or construed to create any liability upon the Company to retain any
employee in its service or to change the employee-at-will status of any
employee.  

(e)Effect on Other Plans. This Plan supersedes in all respects any severance or
change in control benefit plans, arrangements or policies of the Company that
apply to Participants upon a Change in Control. Notwithstanding the foregoing,
the Company and the Board reserve the right to adhere to other policies and
practices that may be in effect for other groups of employees. For the avoidance
of doubt, this Plan does not apply to employees of the Company who are party to
an employment agreement providing for severance benefits, employees of HHI who
are covered by a change of control severance agreement and employees of Grede
who are covered by the Severance Pay Plan for Executive of Grede Holdings LLC.

(f)No Other Rights.  Neither the establishment of this Plan, nor any
modification thereof, nor the payment of any severance and/or benefits
hereunder, shall be construed as giving to any Participant or other person, any
legal or equitable right against the Company (other than a Participant’s right
to severance benefits in accordance with the terms of this Plan) or any current
or former officer, director, or employee thereof.

(g)Nature of Plan.  The Plan is an unfunded employee welfare benefit plan and no
provision of this Plan shall be deemed or construed to create a trust fund of
any kind or to grant a property interest of any kind to a Participant or any
other individual.  Any payment which becomes due under this Plan to a
Participant shall be made out of the general assets of the Company, and the
right of any Participant to receive a payment hereunder shall be no greater than
the right of any unsecured general creditor of the Company.  

(h)Claims and Appeals Procedures.  The Claims and Appeals Procedures are set
forth in Exhibit A.

(i)Rights Under ERISA.  The U.S. Department of Labor has issued regulations that
require the Company to provide a Participant with a statement of rights under
ERISA which are set forth in Exhibit B.

(j)Interpretation.  The respective terms and provisions of the Plan shall be
construed, whenever possible, to be in conformity with the requirements of
ERISA, or any subsequent laws or amendments thereto.  To the extent not in
conflict with the preceding sentence, the construction and administration of the
Plan shall be in accordance with the laws of the State of Delaware (without
reference to its conflicts of law provisions).

(k)Successors and Assigns.  The Plan shall be binding upon any person, firm or
business that is a successor to the business or interests of the Company,
whether as a result of a Change in Control of the Company or otherwise.  Any
successor to the Company shall be required to assume the Plan and honor the
obligations of the Company hereunder.  All payments and benefits that become due
to a Participant under the Plan shall inure to the benefit of his/her heirs,
assigns, designees or legal representatives.

(l)Nontransferability of Benefits.  No right or interest of a Participant under
this Plan may be assigned, transferred or alienated, in whole or in part, either
directly or by operation of law, and no such right or interest shall be subject
to any debt, obligation or liability of such Participant.

(m)Severability.   Should any provision or portion of the Plan be deemed or held
to be invalid, illegal or unenforceable for any reason, the same shall not
invalidate or otherwise affect any other provisions of the Plan, and the Plan
shall be construed as if the invalid, illegal or unenforceable provision or
portion of the Plan had never been contained herein.

7

--------------------------------------------------------------------------------

 

EXHIBIT A

CLAIMS AND APPEALS PROCEDURES

(a)General.  The Plan Administrator shall make a determination in connection
with the termination of employment of any Participant as to whether a benefit
under the Plan is payable to such Participant, taking into consideration any
determination made by the Company as to the circumstances regarding the
termination, the Company’s decision as to whether or not to pay a benefit under
Section 4, and as to the amount of payment.  The Plan Administrator shall advise
any Participant it determines is entitled to severance and/or benefits under the
Plan and the amount of such severance and benefits.  The Plan Administrator may
delegate any or all of its responsibilities under these procedures.

(b)Claim Procedures.  Each Participant or his or her authorized representative
(“Claimant”) may file a written claim with the Company if the Participant
believes he or she did not receive all benefits to which he or she is entitled
under Section 4.  The written claim must be filed within 60 days of the
Participant’s Termination Date.  In the event that a claim is denied, the
Company shall provide to the Claimant written notice of the denial within 90
days after the Company receives the claim, unless special circumstances require
an extension of time for processing the claim.  If such an extension of time is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 90-day period.  In no event shall the
extension exceed a period of 90 days from the end of such initial period.  Any
extension notice shall indicate the special circumstances requiring the
extension of time, the date by which the Company expects to render the final
decision, the standards on which entitlement to benefits are based, the
unresolved issues that prevent a decision on the claim and the additional
information needed to resolve those issues.

(c)Notice of Denial.  If a Participant is denied a claim for benefits under the
Plan, the Company shall provide to such Claimant written notice of the denial
which shall set forth:

 

i.

the specific reasons for the denial;

 

ii.

specific references to the pertinent provisions of the Plan on which the denial
is based;

 

iii.

a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

iv.

an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures.

(d)Right to Review.  After receiving written notice of the denial of a claim, a
Claimant or his or her representative shall be entitled to:

 

i.

request a full and fair review of the denial of the claim by written application
to the Company;

 

ii.

request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;

 

iii.

submit written comments, documents, records, and other information relating to
the denied claim to the Company; and

 

iv.

a review that takes into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

8

--------------------------------------------------------------------------------

 

(e)Application for Review. If a Claimant wishes a review of the decision denying
his or her claim to benefits under the Plan, he or she must submit the written
application to the Company within 60 days after receiving written notice of the
denial.

(f)Hearing.  Upon receiving such written application for review, the Company may
schedule a hearing for purposes of reviewing the Claimant’s claim, which hearing
shall take place not more than 30 days from the date on which the Company
received such written application for review.

(g)Notice of Hearing.  At least 10 days prior to the scheduled hearing, the
Claimant shall receive written notice of the date, time, and place of such
scheduled hearing.  The Claimant may request that the hearing be rescheduled,
for the Claimant’s convenience, on another reasonable date or at another
reasonable time or place.

(h)Decision on Review.  No later than 60 days following the receipt of the
written application for review, the Company shall submit its decision on the
review in writing to the Claimant involved and to his or her representative, if
any, unless the Company determines that special circumstances (such as the need
to hold a hearing) require an extension of time, to a day no later than 120 days
after the date of receipt of the written application for review.  If the Company
determines that the extension of time is required, the Company shall furnish to
the Claimant written notice of the extension before the expiration of the
initial 60 day period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Company
expects to render its decision on review.  In the case of a decision adverse to
the Claimant, the Company shall provide to the Claimant written notice of the
denial which shall include:

 

i.

the specific reasons for the decision;

 

ii.

specific references to the pertinent provisions of the Plan on which the
decision is based;

 

iii.

a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and

 

iv.

an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA following the denial of the claim
upon review.

(i)Filing a Claim.  No claim may be filed with a court regarding a denial of a
claim for benefits under the Plan until the Participant has exhausted the
administrative review procedures under the Plan as set forth in this Exhibit
A.  All claims for benefits denied under the Plan must be brought in a federal
court for Detroit, Michigan, within 90 days after the Participant receives his
or her decision on review pursuant to Section (h) hereof.

9

--------------------------------------------------------------------------------

 

EXHIBIT B

RIGHTS UNDER ERISA

The U.S. Department of Labor has issued regulations that require the Company to
provide a Participant with a statement of his or rights under ERISA with respect
to this Plan.  The following statement was designated by the U.S. Department of
Labor to satisfy this requirement and is presented accordingly:

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants are entitled to:

Receive Information About Your Plan and Benefits

1.

Examine, without charge, all Plan documents and copies of all documents filed by
the Company with the U.S. Department of Labor.  This includes annual reports
(Form 5500 Series) and Plan descriptions.  All such documents are available for
review in your Human Resources Department and with the U.S. Department of Labor
at the Public Disclosure Room of the Employee Benefits Security Administration.

2.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and an updated summary plan description. The Plan
Administrator may charge you a reasonable fee for the copies.

3.

Receive a summary of the Plan’s annual financial report.  Once each year, the
Plan Administrator will send you a Summary Annual Report of the Plan’s financial
activities at no charge.  The Plan Administrator is required by law to furnish
each Participant with a copy of this Summary Annual Report.

Prudent Action by Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants.

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a pension or
welfare benefit or exercising your rights under ERISA.

Enforcing Your Rights

If your claim for severance and/or benefits is denied or ignored in whole or in
part, you have a right to receive a written explanation of the reason for the
denial, to obtain copies of documents related to the decision without charge,
and to appeal any denial, all within certain time schedules.  You have the right
to have your claim reviewed and reconsidered.  You also have the right to
request a review of the denial of your claim as explained in the “Appeal
Procedures” section. No one, including your employer or any other person, may
discriminate against you in any way to prevent you from obtaining severance
and/or benefits under the Plan or exercising your rights under ERISA.

10

--------------------------------------------------------------------------------

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.  If you have a claim
for severance and/or benefits which is denied or ignored, in whole or in part,
you may file suit in a state or federal court after you have exhausted the
Plan’s claims and appeal procedures as described in the section “Claims and
Appeal Procedures” hereof.  If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court.

The court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator through your Human Resources Department.  They will be glad to
help you.  If you have any questions about this statement or about your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or you may contact:

The Division of Technical Assistance and Inquiries
Employee Benefits Security Administration,
Department of Labor
200 Constitution Avenue, N.W., Room
Washington, DC 20210
1-866-444-EBSA (1-866-444-3272)
www.dol.gov/ebsa (for general information)
www.askebsa.dol.gov (for electronic inquiries)

You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-3272.

11

--------------------------------------------------------------------------------

 

Administrative Facts

 

Topic

Description

Plan Name

Metaldyne Performance Group, Inc. Change in Control Severance Plan

 

Plan Sponsor

Metaldyne Performance Group, Inc.

 

Plan Type

Employee Welfare Benefit Plan/Severance Plan

 

Source of Payment of Benefits

General assets of Metaldyne Performance Group, Inc.

 

Employer Identification Number

47-1420222

 

Plan Number

501

 

Plan Administrator

Metaldyne Performance Group, Inc.

One Towne Square

Suite 550

Southfield, MI  48076

Attention:  General Counsel

 

Agent for Receiving Service of Legal Process

Plan Administrator

 

Plan Year

January 1 to December 31

 

Plan Costs

The costs of the Plan is paid by Metaldyne Performance Group, Inc.

 

12